DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2019 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwayama et al. (JP 6-20866).
Kuwayama discloses and shows an arrangement of a parking lock in a vehicle transmission, wherein the parking lock comprises: 
a locking mechanism (10, 4) for locking and releasing a parking interlock gear (2); and 
an actuating unit (22, 25, 26 and 41, 43, 44) coupled to the locking mechanism via a coupling mechanism in order to actuate the locking mechanism between an interlock position and a release position of the parking interlock gear, 

Regarding claim 12, a parking lock cylinder (41) of the actuating unit is arranged in a recess of the intermediate plate (see Fig. 1).
Regarding claim 13, a connecting rod (26) of the locking mechanism extends through a passage opening of the intermediate plate (Figs. 3 and 4); 
the connecting rod engages into a housing-affixed guide sleeve (27) with an interlocking element (28) in order to actuate a locking pawl (3) of the parking interlock gear (2); and 
the interlocking element (28) is axially movably mounted on the connecting rod (26).
Allowable Subject Matter
Claims 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658



/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658